Citation Nr: 1626353	
Decision Date: 06/30/16    Archive Date: 07/11/16

DOCKET NO.  10-49 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU), on an extraschedular basis under 38 C.F.R. § 4.16(b).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel





INTRODUCTION

The Veteran had active service from October 1967 to February 1973.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In April 2014, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for additional evidentiary development. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

A remand is required for the Director of Compensation Service to determine if an extraschedular rating is warranted for a TDIU under 38 C.F.R. § 4.16(b).  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014).  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  Total disability may or may not be permanent.  Id.  

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  

The Veteran is service-connected for tinnitus, type II diabetes mellitus with nephropathy, neuropathy of the left lower extremity associated with type II diabetes mellitus with nephropathy, and a bilateral hearing loss disability.  Each disability has been rated no more than 10 percent disabling.  From May 14, 2009, to January 26, 2010, the Veteran's combined evaluation was 10 percent.  From January 27, 2010, the Veteran's combined evaluation has been 40 percent.  Consequently, he does not satisfy the threshold minimum percentage rating requirements for a TDIU rating under the provisions of 38 C.F.R. § 4.16(a).

If the Veteran fails to meet the threshold minimum percentage standards enunciated in 38 C.F.R. § 4.16(a), rating boards should refer to the Director of Compensation Service for extraschedular consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b) (emphasis added).  Thus, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected conditions and advancing age which would justify a TDIU.  See 38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue would be addressed if such a referral was made.  38 C.F.R. § 4.16(b).

The Board cannot assign an extraschedular evaluation in the first instance under § 4.16(b).  Nevertheless, the Board may adjudicate whether a referral to the Under Secretary for Benefits or Director of Compensation Service is warranted when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008).  In such case, the Board's analysis is limited to merely granting or denying the referral for TDIU on an extraschedular basis under § 4.16(b).  Anderson v. Shinseki, 22 Vet. App. 423, 428-29 (2009).  See also Floyd v. Brown, 9 Vet. App. 88 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  That is, where there is plausible evidence that a claimant is unable to secure and follow a substantially gainful occupation and where there is not any affirmative evidence to the contrary, the claimant's case is eligible for consideration under 38 C.F.R. § 4.16(b) by referral to the Director of Compensation Service.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  

Accordingly, the Board must make the initial determination as to whether referral to the Director of Compensation Service is appropriate for an extraschedular evaluation under § 4.16(b).  

In this regard, in the present case, there is plausible evidence of record that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, particularly his service-connected bilateral hearing loss disability, such that referral to the Director of Compensation Service for a possible extraschedular evaluation for TDIU under 38 C.F.R. § 4.16(b) is warranted.  See Bowling, 15 Vet. App. at 10.  

In July 2015, the Veteran submitted a statement that he was demoted from his position as an automobile mechanic to tire changer.  The tire changing position aggravated his service-connected diabetic neuropathy and caused swelling in his legs, which required him to stop working.  He also submitted a VA Form 21-8940 that showed he last worked in May 2011.  The August 2009 and November 2009 VA examiners found that the Veteran's service-connected bilateral hearing loss disability made it difficult for him to hear abnormal engine noises.  In a December 2009 statement, the Veteran's former employer wrote that his impaired hearing required him to relinquish certain jobs as he was no longer able to hear squeaks, rattles, and clunks that were related to his specialty involving suspension work. 

In light of the plausible evidence of unemployability discussed above, a remand is required for the Director of Compensation Service to determine if an extraschedular rating is warranted for a TDIU under 38 C.F.R. § 4.16(b), as the result of the service-connected disabilities.   
Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should submit the issue of entitlement to an extraschedular TDIU under 38 C.F.R. § 4.16(b) to the Director of Compensation Service.  An extraschedular evaluation under 38 C.F.R. § 4.16(b) merely requires a determination that a particular Veteran is rendered unable to secure or follow a substantially gainful occupation by reason of his or her service-connected disabilities.  See VAOPGCPREC 6-96.  All of the Veteran's service-connected disabilities should be considered.  Also, the Veteran's employment history, educational and vocational attainment, and all other factors having a bearing on his employability (or lack thereof) should be considered under 38 C.F.R. § 4.16(b).  Furthermore, the effects of any medications taken to treat service-connected disabilities should be taken into account.  See generally Mingo v. Derwinski, 2 Vet. App. 51 (1992) (in adjudicating a TDIU claim, there must be an assessment of the side effects of the medications taken for a service-connected disability).

In rendering the above opinion, the Director of Compensation Service should consider and address the following plausible evidence of unemployability due to the Veteran's service-connected disabilities: the Veteran's July 2015 statement, the December 2009 statement from the Veteran's former employer, and the August 2009 and November 2009 VA examinations. 

2.  Thereafter, consider all of the evidence of record and readjudicate the issue of entitlement to an extraschedular TDIU under 38 C.F.R. § 4.16(b).  If the benefit sought is not granted, issue a Supplemental Statement of the Case and allow the Veteran and his representative an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. Mainelli
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




